Citation Nr: 1452792	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  08-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right ear hearing loss disability, currently rated as noncompensable.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously denied the issue of entitlement to an increased rating for tinnitus in July 2012.  The only issue on appeal concerns hearing loss in his right ear.

At the Veteran's request, a board hearing was scheduled in September 2010.  The Veteran failed to appear for the hearing and has not suggested that there was good cause for his failure to report.  His request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In July 2012, the Board remanded the case to the agency of original jurisdiction (AOJ).  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. On VA audiological testing in November 2006, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

2. On VA audiological testing in July 2012, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The RO sent the Veteran a letter providing the required notice in October 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and extensive post-service VA treatment records.  The Board arranged a VA audiological examination, which took place in November 2006, and obtained written test results from the examiner.  On appeal, the Veteran claimed that his hearing had become worse since the examination.  Pursuant to the Board's remand instructions, the AOJ arranged a second VA audiological examination in July 2012.  

For these reasons, the Board finds that VA has complied with its duties to notify and to assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits. 

Analysis

Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the claimant's disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.                
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, a uniform noncompensable rating is proper. 

The Veteran contends that he is entitled to a compensable rating for his right ear hearing loss.



On the November 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
45
75
LEFT
15
15
10
20
20

The average loss for the right ear was 38.75.  Maryland CNC speech recognition scores were 98 percent in the right ear and 100 percent in the left ear.

On the July 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
70
LEFT
25
20
15
25
25

The average decibel loss for the right ear was again 38.75. Maryland CNC speech recognition scores were 96 percent in both ears.

The method for rating hearing loss disability depends in part on the results of a controlled speech discrimination test (Maryland CNC), and in part on the results of a pure tone audiometric test at 1000, 2000, 3000, and 4000 Hertz.  For the pure tone audiometric test, an average pure tone threshold is obtained by dividing the sum of these thresholds by four.  See 38 C.F.R. § 4.85. Once these test results have been obtained, Table VI of 38 C.F.R. § 4.85 is used to assign a Roman numeral designation of auditory acuity based on a combination of the percent of speech discrimination and pure tone threshold average.  After a Roman numeral designation of auditory acuity for each ear has been determined, Table VII of § 4.85 is used to determine the percentage evaluation for hearing loss disability by combining the Roman numeral designations of auditory acuity for both ears.  Id.  Table VII is used to determine the disability rating even when, as in this case, the claimant has impaired hearing which is service-connected in one ear only.  See 38 C.F.R. § 4.85(f).
 
Using Table VI, the Veteran's November 2006 examination results yield numeric hearing impairment designations of level I for the right ear and level I for the left ear.  Combining these levels using Table VII results in a noncompensable disability rating.  The Veteran's July 2012 test results likewise yield numeric designations of level I for both ears under table VI and a noncompensable rating after using Table VII to combine the designations for both ears.  There are certain minor differences between some of the 2006 and 2012 test results, but they were not significant enough to change the eventual disability rating after application of the rating criteria of 38 C.F.R. § 4.85.   

None of the test results indicate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  On both examinations, the Veteran's pure tone threshold for the right ear exceeded 55 decibels only at 4000 Hertz.  Subsection (a) of § 4.86 does not apply unless the claimant has pure tone thresholds of 55 decibels or more at 1000, 2000, 3000 and 4000 Hertz.  Subsection (b) does not apply because none of the results indicated a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See id.  

The Board also finds that the July 2012 VA examiner complied with her duty under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) to describe the functional effects of the Veteran's hearing loss disability in her final report.  The July 2012 report includes a thorough discussion of the effects of the Veteran's hearing loss on his ability to secure employment.  The examiner also asked the Veteran to describe in his own words the functional effects of his hearing loss on occupational functioning and daily activities.  According to the report, the Veteran responded that his hearing loss did not have an impact on the ordinary conditions of his daily life, including his ability to work.  Because the examiner elicited information from the Veteran concerning the functional effects of his disability, she complied with her obligations under 38 C.F.R. §§ 4.1, 4.2 and 4.10.  See Martinak, 21 Vet. App. at 455.

The Board considered the arguments of the Veteran and of his representative.  The representative submitted a brief which suggests that the case should be remanded a second time because the information in the July 2012 VA examination is now "stale."  The Board notes that neither the Veteran nor his representative allege that the Veteran's hearing loss has worsened.  The Board has considered both the age of the most recent examination and the slight differences between its results and the results of the November 2006 VA examination.  The Board finds that a remand for a new VA examination in this case is therefore not warranted.  See Massie v. Shinseki, 25 Vet. App. 123, 128 (2011) .

In his substantive appeal, the Veteran claimed that the November 2006 examination was inaccurate and he argued that "my disability dates back to my discharge hearing test."  By remanding the case for a new examination in July 2012, the Board has already responded appropriately to the Veteran's first concern.  His second argument properly concerns the issue of whether his hearing loss is related to his service in the Air Force - which has already been resolved in his favor - and not the application of VA's rating criteria to his current disability.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.
 
The discussion above reflects that the symptoms of the Veteran's right ear hearing loss disability are fully contemplated by the applicable rating criteria.  The July 2012 VA examiner reported that the Veteran had excellent word understanding in a quiet environment.  The Veteran himself indicated to the examiner that his right ear hearing loss did not impact his ability to work or otherwise affect the ordinary conditions of daily life.  Moreover, none of the statements submitted by the Veteran and his representative identify a special consequence of the Veteran's right ear hearing loss which is not contemplated by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as 'governing norms' is therefore not required.  In any event, the evidence does not reflect that the Veteran's right ear hearing loss disability has caused marked interference with employment, frequent hospitalization, or that the symptoms of his hearing loss have otherwise rendered impractical the application of the regular schedular standards.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

For these reasons, a compensable rating is not warranted for the Veteran's right ear hearing loss disability.


ORDER

Entitlement to an increased rating for right ear hearing loss disability, currently rated as noncompensable, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


